Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                                     DETAILED ACTION
            Note new examiner due to transfer.

                                                     CLAIM OBJECTION
           The recited “100%” in the last line of claim 70 is objected and “100% by weight” is suggested for consistency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 70 recites “about 10 to about 80% by weight of one or more polyurethane” and “about 50 to about 80% by weight of ammonium sulfate” with a total amount not exceeding 100% which is confusing since presence of more than about 50% by weight of one or more polyurethane would not be possible due to a minimum amount (i.e. about 50% by weight) of the ammonium sulfate. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 70-77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumasaka et al. (US 3,737,400) in view of Fan et al. (US 2005/0054754 A1) or Marion et al. (US 4,001,126), and further in view of Yeadon et al. (US 3,396,129), Grabhoefer et al. (US 4,508,774) and/or Riman et al. (US 9,868,667).
Kumasaka et al. teach a self-extinguishable polyurethane foam comprising various amounts of ammonium sulfate per 100 parts of polyether glycol in example 1 and table 1.  The example 1 teach 41 parts of tolylene diisocyanate which would react with the polyether polyol forming polyurethane.  Thus, a total amount of polyurethane would be 141 parts.   For example, the table 1 teaches 200 parts (Test block 9) and 300 parts (Test block 11) which would yield about 59 wt.% and about 68 wt.%, respectively, of the ammonium sulfate meeting the instant amounts.  Kumasaka et al. further teach that a higher amount of flame-suppressing agent would increase a degree of self extinction at col. 2, lines 1-21. 
Silicone oil taught in line 8 of col. 3 would meet the recited plasticizer of claim 70.
The instant invention further recites a particle size of 0.1-100 µm for the ammonium sulfate over Kumasaka et al. 
Utilization of ammonium sulfate having a particle size of less than 100 µm as flame-retardant filler is well known in the art.
Fan et al. teach flame-retardant ammonium sulfate powder having a size of less than 80 microns in [0026].
Marion et al. flame-retardant fillers passing 200 mesh equaling 74 microns at col. 4, lines 60-62 and ammonium sulfate powder at col. 10, line 22.
Kumasaka et al. teach ASTM D-1692-59T for a flammability test at col. 3, lines 21-22.
The instant invention further recites ASTM E-84 test and FAR 25 853 over Kumasaka et al.
Yeadon et al. teach UL and ASTM E 84-61 for a flammability test at col. 10, lines 9-10.
Grabhoefer et al. teach UL94 and FAR 25 853 for a flammability test at top of col. 9.
Although the instant application has an earlier effective filing date than Riman et al., Riman et al. can be used as a teaching reference for the art well-known standard method a flammability test.  Riman et al. teach ASTM E-84 for a flammability test in table 5 at col. 28.
Thus, it would have been obvious to one skilled in the art at the time of invention before the effective filing date of invention to utilize the ammonium sulfate powder having a particle size taught by Fan et al. or Marion et al.in the Test block 9 or Test block 11 of Kumasaka et al. since utilization of ammonium sulfate having the instant particle size of less than 100 µm as flame-retardant filler is well known as taught by Fan et al. and Marion et al. and further to test the above modified composition of Kumasaka et al. with the art well-known standard testing methods taught by Yeadon et al., Grabhoefer et al. and/or Riman et al. and utilization of the instantly recited standard testing methods in Kumasaka et al. would have been obvious absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Kumasaka et al. further teach no burning length and no burning time in table 1 and thus the above discussed composition of Kumasaka et al. would be expected to pass the flame test when the instantly recited standard testing methods are utilized 
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Kumasaka et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/July 12, 2022                                                      /TAE H YOON/                                                                                    Primary Examiner, Art Unit 1762